Order entered October 25, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00519-CV
                                      No. 05-16-00520-CV

                    IN THE INTEREST OF S.V. AND S.V., CHILDREN

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-04-11968

                                           ORDER
       We REINSTATE these appeals which we abated to allow the trial court to conduct a

hearing to determine whether certain exhibits admitted at trial are lost and can be replaced. See

TEX. R. APP. P. 34.6(f). The trial court has held the hearing and made written findings. We

DEFER to the submissions panel Father’s October 20, 2016 motion for new trial based on the

rule 34.6 findings and ORDER the parties to address, in their brief on the merits, whether

Exhibit 1 and the CD are necessary to the appeal’s resolution.

       As the appeal has been reinstated, we ORDER the reporter’s record, tendered to the

Clerk of the Court September 12, 2016, filed as of the date of this order. Further, because the

parties in appellate cause number 05-16-00520-CV are the same as the parties in this appeal and

the orders challenged in appellate cause number 05-16-00520-CV are related to the order

challenged in this appeal, we ORDER appellate cause number 05-16-00520-CV consolidated
into this cause number. We DIRECT the Clerk of the Court to transfer all documents from

appellate cause number 05-16-00520-CV to this cause number. For administrative purposes,

appellate cause number 05-16-00520-CV is treated as a closed case. The parties, Dallas County

District Clerk Felicia Pitre, and court reporters Janet Saavedra and Melva Key shall now use only

this cause number.

       As both the reporter’s and clerk’s records have been filed, we ORDER appellant to file

his brief on the merits no later than November 28, 2016.

       We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre, Ms.

Saavedra, Ms. Key, and the parties.

                                                    /s/    CRAIG STODDART
                                                           JUSTICE